CANBY, Circuit Judge,
with whom Judge PREGERSON joins, concurring:
With regard to the first amended complaint,1 I concur in the result reached by the majority because I believe that it is consistent with our prior ease law and with the purposes of Rule 11 to impose sanctions when all of the allegations against a particular defendant in a complaint are frivolous. The unfounded claims have forced a party to come into court when that party never should have been involved at all.
My difference with Judge Fletcher’s well-written majority opinion is that I do not believe that our cases interpreting Rule 11 had taken an improper tack. It is true that in Golden Eagle Distributing Corp. v. Burroughs Corp., 801 F.2d 1531, 1540-41 *1368(9th Cir.1986), we dealt only with a district court sanction against attorneys for using a frivolous argument, among other arguments, in support of an otherwise valid motion. But we were not engaging in a mere off-hand comment when we said that Rule 11 did not empower “the district court to impose sanctions on lawyers simply because a particular argument or ground for relief contained in a non-frivolous motion is found by the district court to be unjustified.” Id. at 1540. We pointed out that overly exacting interpretations of Rule 11 threatened to chill vigorous advocacy and to lead to a great deal of satellite litigation. Id. at 1540 n. 4, 1541.
Our subsequent decision in Murphy v. Business Cards Tomorrow, Inc., 854 F.2d 1202, 1205 (9th Cir.1988), was therefore not an aberration. There we held that Rule 11 sanctions were inappropriate when a complaint that was not frivolous as a whole contained two allegations that were frivolous. We followed Murphy in Community Elec. Serv. of Los Angeles, Inc. v. National Electrical Contractors, Inc., 869 F.2d 1235, 1242-43 (9th Cir.1989), cert. denied, — U.S. —, 110 S.Ct. 236, 107 L.Ed.2d 187 (1990), where we pointed out that the language of Rule 11 favored our requirement that the complaint as a whole be frivolous before sanctions are to be applied. Rule 11 provides that the attorney or party signing “the pleading, motion, or other paper” certifies that “it” is well grounded in fact and law. “This language requires us to evaluate the pleading or paper filed as a whole.” Community Elec. Serv., 869 F.2d at 1242.
The majority opinion states that the Murphy rule creates an unjustifiable “safe-haven,” and would be subject to abuse by attorneys or parties who might file complaints with one well-founded claim and several frivolous ones. This is a legitimate concern, but it constitutes a lesser evil than is likely to arise under the majority’s approach. A party against whom a well-founded claim has been pleaded must, in any event, come into court and defend against that claim. The major goal of Rule 11, to avoid wholly unjustified litigation, has been achieved. “It is now clear that the central purpose of Rule 11 is to deter baseless filings in District Court....” Cooler & Gell v. Hartmarx Corp., — U.S. —, 110 S.Ct. 2447, 2456, 110 L.Ed.2d 359 (1990) (emphasis added). It may be an inconvenience for such a defendant to have to address other, frivolous claims, but that can be done by motion, usually without great hardship. Often the facts will be clearer at the time of such a motion, and if the plaintiff persists in opposing dismissal or summary judgment when it is apparent that a claim is without foundation, that is the time to consider sanctions.
The majority’s approach is subject to serious abuse of its own. An attorney or litigant who files a complaint with several well-founded claims may be subjected to sanctions for tacking on an additional claim that is determined to be not well-founded. Such a flexible rule invites after-the-fact scrutiny of pleadings to find isolated deficiencies that may lead to a shifting of fees. The majority opinion contains cautionary language to the effect that pleadings must be sympathetically construed in light of the pressures operating on the drafters, and I sincerely hope that those warnings are taken seriously. But the lack of a “bright-line” rule is sure to lead to widely varying standards being applied by trial courts, and to greatly increased satellite litigation over sanctions.
For my part, I would not overrule Murphy, but would accept the following slightly modified version of its brightline rule: Rule 11 sanctions for the filing of a complaint containing frivolous allegations or claims are inappropriate unless all of the claims against any particular defendant are frivolous.2 That formulation will protect *1369defendants against frivolous lawsuits, without snaring the vigorous advocate who is viewed as having added one too many claims to a good lawsuit. And it would establish an easily-administered boundary within which to confine burgeoning satellite litigation over sanctions.

. I concur entirely in the majority opinion’s treatment of the sanctions imposed in connection with the motion for reconsideration and motion for stay pending appeal.


. I have confined my analysis to sanctions imposed for frivolous allegations or claims. The majority also discusses claims brought for an improper purpose, and correctly points out that the inquiries concerning frivolousness and improper purpose overlap. For that reason, I would confine to its facts Hudson v. Moore Business Forms, Inc., 836 F.2d 1156 (9th Cir.1987), which approved sanctions for a frivolous prayer for punitive damages included in a complaint for the purpose of harassment. I would reject the expansive reading of Hudson found in *1369Community Electric Service to the effect that "[a]n entire pleading has a harassing purpose if the litigant included one of the claims or allegations with that purpose.” Community Electric Service, 869 F.2d at 1243. Instead, I would apply the modified Murphy bright-line rule to improper purpose cases, requiring all of the claims against any particular defendant to have been filed for an improper purpose, for the same reasons that I would apply that rule to frivolousness cases. As the majority opinion indicates, a claim cannot be condemned as being brought for an improper purpose unless it is also frivolous. Most of the same considerations apply to each of the overlapping categories of claims.